 

Exhibit 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Consulting Agreement”) is made and entered into with
an effective date of December 3, 2007, (“Effective Date”), by and between Impac
Funding Corporation, a California corporation (“Company” or “Impac”), and
Impac’s guarantor, Impac Mortgage Holdings, Inc., a Maryland corporation
(“Guarantor”) and Gretchen Verdugo (“Consultant” or “Verdugo”) (collectively
“the parties”) with reference to the following facts and intentions.

 

RECITALS

 

A.            Consultant and Company are parties to an Employment Agreement
entered into and made effective May 1, 2006 (“Employment Agreement”), whereby
Verdugo was employed as the Executive Vice President, Chief Financial Officer
(“CFO”) for Impac.

 

B.            The above-referenced Employment Agreement has now been terminated
and the parties agree that there are no further, other or outstanding
obligations remaining with respect to the Employment Agreement, other than
certain Consultant’s obligations pursuant to the Proprietary Rights and
Inventions Agreement that was entered into as part of the Employment Agreement,
as relate to post-termination obligations as set forth in the Separation
Agreement among Impac and Verdugo (“the Separation Agreement”).  Additionally,
Impac remains bound by all rights to Indemnification to Verdugo as set forth in
the Separation Agreement, as well as the Guaranty contained in the Employment
Agreement, which shall apply to Impac’s obligation to make payments as provided
for in this Consulting Agreement.  Consultant and Company now desire a
consulting relationship to be established pursuant to the terms specified
herein.

 

            NOW THEREFORE, in consideration of the foregoing and mutual
covenants and conditions hereinafter set forth, Consultant and Company agree as
follows:

 

AGREEMENT

 

1.             Retention of Services.  The parties agree to enter into a
consulting relationship whereby the Company has engaged the Consultant to assist
the Company with respect to any litigation against the Company of which
Consultant has any knowledge or in which she may be a witness.  This consulting
relationship will commence on December 3, 2007 and will continue until such time
as any such litigation is complete.

 

2.             Compensation.  During the term of the consulting relationship,
Consultant will be paid a total of $200,000.00, made payable in equal,
bi-monthly payments over the course of the initial six months of the consulting
relationship.  The first payment shall be delivered upon execution of this
agreement. Payment will be made jointly to Gretchen Verdugo and the law firm of
Allred Maroko & Goldberg without withholding or offset.  These payments are
compensation to which Consultant would not otherwise be entitled and constitute
good and valuable consideration for the provision of her consulting services and
other obligations identified herein.  These payments are also subject to the
Guaranty that was entered with Verdugo in conjunction with her Employment
Agreement with Impac, dated May 1, 2006, a true and correct copy of which is
attached hereto and incorporated herein as Exhibit A.  All of the Guarantor’s
obligations

 

 

--------------------------------------------------------------------------------


 

set forth in the Employment Agreement and its attachment shall apply equally to
the obligations to make the payments called for herein.

 

3.             Reimbursement of Business Expenses.  During the period that
Consultant performs consulting services hereunder, the Company shall reimburse
Consultant for reasonable and necessary business expenses, including reasonable
travel expenses, incurred by Consultant on behalf of the Company in connection
with the performance of Consultant’s duties hereunder.

 

4.             Provision of Health Care and other Benefits.  Consultant will
receive continuing health care benefits from the Company through and until
May 31, 2008. Consultant will receive continuing life insurance, short term
disability and long term disability benefits through and until May 31, 2008 as
provided under the Employment Agreement that was terminated.  After May 31,
2008, Consultant will be eligible for COBRA benefits with respect to health care
benefits.

 

5.             Consultant Free to Obtain Other Employment.  Consultant is free
to seek and accept other consulting assignments and/or part-time or full time
employment during the term of this Consulting Agreement.  Consultant’s
relationship with the Company, including payment of the above-referenced
compensation, as well as reimbursement of business expenses and provision of
health care benefits, will continue regardless of whether Consultant obtains
other consulting positions or part-time or full-time employment elsewhere. When
Impac desires the consulting services of Verdugo, it will refrain from
interfering in Verdugo’s other employment or income producing activity, or her
pursuit of same.

 

6.             Independent Consultant Relationship.  Consultant’s relationship
with the Company after the termination of her employment will be that of an
independent Consultant, and nothing in this Consulting Agreement is intended to,
nor should be construed to, create a partnership, agency, joint venture or
employment relationship following the termination of the Employment Agreement. 
Consultant will not be entitled to the benefits that the Company may make
available to its employees, (with the exception of the ongoing health care and
other benefits referenced above) including, but not limited to, , profit-sharing
or retirement benefits, paid vacation, holidays or sick leave.  Consultant will
not be authorized to make any representation, contract or commitment on behalf
of the Company unless specifically requested or authorized in writing to do so
by the Company.  Consultant will be solely responsible for, and will file on a
timely basis, all tax returns and payments required to be filed with, or made
to, any federal, state or local tax authority with respect to the performance of
services and receipt of fees under this Consulting Agreement.  No part of
Consultant’s compensation will be subject to withholding by the Company for the
payment of any social security, federal, state or any other employee payroll
taxes.  The Company will regularly report amounts paid to Consultant by filing a
Form 1099﷓MISC with the Internal Revenue Service as required by law.

 

6.1.          Method of Performing Services; Results.  In accordance with the
Company’s objectives, Consultant will determine the method, details and means of
performing the services required by this Consulting Agreement.  Company shall
have no right to, and shall not, control the manner or determine the method of
performing Consultant’s services.  Consultant shall provide the services for
which Consultant is engaged to the reasonable satisfaction of the Company.

 

 

2

--------------------------------------------------------------------------------


 

7.             Proprietary Rights and Inventions Agreement.  During the term of
her Consulting Agreement, Consultant will remain subject to certain remaining
terms and conditions of the Proprietary Rights and Inventions Agreement which
was previously executed by her during her employment with the Company. 
Verdugo’s duties of cooperation under this agreement and the Separation
Agreement shall supersede the provisions of section 3.5 of the Proprietary
Rights and Inventions Agreement.  A true and correct copy of this Agreement is
attached hereto as Exhibit B and incorporated herein.

 

8.             General Provisions.

 

8.1.          Successors and Assigns.  The rights and obligations of the Company
under this Consulting Agreement shall inure to the benefit of and shall be
binding upon the successors and assigns of the Company.  This Agreement is
binding on the parties’ heirs, executors, administrators, other legal
representatives, successors and, to the extent assignable, their assigns. 
Consultant may not assign her rights, subcontract or otherwise delegate her
obligations under this Consulting Agreement.

 

8.2.          Indemnification.  Consultant shall be indemnified from and held
harmless from and against any and all debts, claims, demands, liabilities,
expenses, losses, injuries, damages and reasonable attorneys’ fees arising out
of Consultant’s services rendered hereunder.  Further, Consultant shall be
indemnified from and held harmless from and against any and all debts, claims,
demands, liabilities, expenses, losses, injuries, damages and reasonable
attorneys’ fees arising out of Consultant’s actions taken in the course of her
previous employment with the Company pursuant to California Labor Code section
2802 or any other provision of the Labor Code, common law, the California
Corporations Code, corporate by-laws, any articles of incorporation (to the
extent relevant) and under any policy of insurance or other agreement.

 

8.3.          Notices.  Any notice required or permitted by this Consulting
Agreement shall be in writing and shall be delivered as follows, with notice
deemed given as indicated:  (a) by personal delivery, when delivered personally;
(b) by overnight courier, upon written verification of receipt; (c) by telecopy
or facsimile transmission, upon acknowledgment of receipt of electronic
transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt.  Notice shall be sent to the addresses set forth
below or to such other address as either party may specify in writing:

 

If to Employer:

 

Impac Funding Corporation

 

 

19500 Jamboree Road

 

 

Irvine, California 92612

 

 

Telephone (949) 475-3600

 

 

Facsimile (949) 475-3969

 

 

Attention: Ronald Morrison, Esq., General Counsel

 

 

 

With a copy to:

 

Amy Wintersheimer Findley, Esq.

 

 

Allen Matkins Leck Gamble Mallory & Natsis

 

 

501 West Broadway, 15th Floor

 

 

San Diego, California 92101-3541

 

 

Telephone: (619) 233-1155

 

 

Facsimile: (619) 233-1158

 

 

3

--------------------------------------------------------------------------------


 

If to Employee:

 

Gretchen Verdugo

 

 

[address]

 

 

 

 

 

 

With a copy to:

 

John West, Esq.

 

 

Allred, Maroko & Goldberg

 

 

6300 Wilshire Boulevard, Suite 1500

 

 

Los Angeles, California 90048

 

 

Telephone: (323) 653-6530

 

 

Facsimile: (323) 653-1660

 

8.4.          Governing Law.  This Consulting Agreement shall be governed in all
respects by the laws of the United States of America and by the laws of the
State of California, as such laws are applied to agreements entered into and to
be performed entirely within California between California residents.  Each of
the parties irrevocably consents to the exclusive personal jurisdiction of the
federal and state courts located in California, as applicable, for any matter
arising out of or relating to this Consulting Agreement, except that in actions
seeking to enforce any order or any judgment of such federal or state courts
located in California, such personal jurisdiction shall be nonexclusive.

 

8.5.          Severability.  If any provision of this Consulting Agreement is
held by a court of law to be illegal, invalid or unenforceable, (i) that
provision shall be deemed amended to achieve as nearly as possible the same
economic effect as the original provision, and (ii) the legality, validity and
enforceability of the remaining provisions of this Consulting Agreement shall
not be affected or impaired thereby.

 

8.6.          Waiver; Amendment; Modification.  No term or provision hereof will
be considered waived by the Company, and no breach excused by the Company,
unless such waiver or consent is in writing signed by the Company.  The waiver
by the Company of, or consent by the Company to, a breach of any provision of
this Consulting Agreement by Consultant, shall not operate or be construed as a
waiver of, consent to, or excuse of any other or subsequent breach by
Consultant.  This Consulting Agreement may be amended or modified only by mutual
agreement of authorized representatives of the parties in writing.

 

8.7.          Good Faith.  The parties agree to do all things necessary and to
execute all further documents necessary and appropriate to carry out and
effectuate the terms and purposes of this Agreement.

 

8.8.          Injunctive Relief for Breach.  Consultant’s obligations under this
Agreement are of a unique character that gives them particular value. 
Consultant’s breach of any such obligations will result in irreparable and
continuing damage to the Company for which there will be no adequate remedy at
law.  Accordingly, in the event of any such breach, the parties agree that the
Company will be entitled to injunctive relief and/or a decree for specific
performance, and such other and further relief as may be proper (including
monetary damages if appropriate).

 

8.9.          Entire Agreement.  This Consulting Agreement, along with the
relevant provisions of the Employment Agreement, the Separation Agreement, the
Proprietary Rights and Inventions Agreement, and the Guaranty, constitute the
entire agreement between the parties

 

 

4

--------------------------------------------------------------------------------


 

relating to this subject matter and supersedes all prior or contemporaneous oral
or written agreements concerning such subject matter.  The terms of this
Consulting Agreement will govern all services undertaken by Consultant for the
Company.

 

IN WITNESS WHEREOF, the parties have executed this Consulting Agreement on the
dates shown below.

 

 

 

 

Impac Funding Corporation,

 

Consultant,

a California corporation

 

Gretchen Verdugo

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph Tomkinson

 

By:

/s/ Gretchen Verdugo

 

Joseph Tomkinson, Chairman and CEO

 

 

Gretchen Verdugo

 

 

 

 

 

Date:

12-18-07

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Impac Mortgage Holdings, Inc.

 

 

 

a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ Ron Morrison

 

 

 

 

 

 

 

 

Title:

EVP

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

12-18-07

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------